Financial Statements LPBP Inc. October 31, 2007 Auditors’ Report To the Shareholders of LPBP Inc. We have audited the statements of financial position of LPBP Inc. (the “Company”) as of October 31, 2007 and 2006 and the statements of income and comprehensive income, retained earnings and cash flows for each of the years in the three-year period ended October 31, 2007. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards. Those standards require that we plan and perform an audit to obtain reasonable assurance whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. In our opinion, these financial statements present fairly, in all material respects, the financial position of the Company as at October 31, 2007 and 2006 and the results of its operations and its cash flows for each of the years in the three-year period ended October31, 2007 in accordance with Canadian generally accepted accounting principles. /s/ Ernst & Young
